Judgment of the Supreme Court, Bronx County (Antonio Brandveen, J., at suppression hearing; David Stadtmauer, J., at jury trial and sentence), rendered April 20, 1988, convicting defendant of criminal sale of a controlled substance in the third degree (Penal Law § 220.39 [1]) and sentencing him, as a predicate felon, to an indeterminate term of imprisonment of 7 Vi to 15 years, unanimously affirmed.
Defendant was convicted of selling one glassine envelope of heroin to an undercover officer. The evidence produced at the suppression hearing showed that defendant was promptly arrested after the undercover officer radioed that the transaction had been concluded. Accordingly, there is no merit to defendant’s claim that his arrest was not supported by probable cause (People v Petralia, 62 NY2d 47 [1984], cert denied 469 US 852 [1984]; People v Amoateng, 141 AD2d 398 [1st Dept 1988], lv denied 73 NY2d 852 [1988]) or that the confirmatory showup was suggestive (People v Wharton, 74 NY2d 921 [1989]; People v Morales, 37 NY2d 262 [1975]).
We further conclude that the Sandoval ruling was not an abuse of discretion. Nor was the defendant prejudiced by the prosecutor’s summation which was a fair response to that of the defendant’s counsel. Concur—Murphy, P. J., Carro, Rosenberger, Kassal and Smith, JJ.